Order entered November 17, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01369-CV

                               MICHAEL D. WILSON, Appellant

                                                  V.

                        WOODLAND HILLS APARTMENT, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-04980-C

                                             ORDER
       Before the Court is appellant’s November 16, 2015 motion for leave to proceed as

indigent, filed concurrently with an affidavit of indigence.         Because the rules of appellate

procedure afford the trial court clerk, court reporter, and parties to the appeal an opportunity to

contest the affidavit, and only one day has passed since the affidavit was filed, we DENY

appellant’s motion without prejudice to refiling should his affidavit be contested and the contest

sustained by the trial court. See TEX. R. APP. P. 20.1(e), (j).




                                                        /s/       CRAIG STODDART
                                                                  JUSTICE